DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/27/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Missling et al. (US 2002/0136948).
Regarding claim 1, Missling et al. discloses in Figs 1-4, a method of producing an electrode ([0001]) for a secondary battery ([0001]), the method comprising: a cutting step ([0065]) of slicing an active material bulk ([0065]) to produce an active material film ([0065]); and a binding step ([0065]) of integrating a current collector ([0065]) to the active material film ([0065]).

Regarding claim 2, Missling et al. discloses all of the claim limitations as set forth above and also discloses a bulk production step ([0065]) of using a raw material including a particulate electrode active material ([0065]) to produce the active material bulk ([0065]), before the slicing step ([0065], cutting is explicitly done after the bulk material is made).

Regarding claim 5, Missling et al. discloses all of the claim limitations as set forth above and also discloses a molding step of compression-molding the raw material ([0065], material is extruded) to produce a molded body ([0065]).

Regarding claim 6, Missling et al. discloses all of the claim limitations as set forth above and also discloses the raw material further includes a pore forming agent additive ([0039]).

Regarding claim 12, Missling et al. discloses all of the claim limitations as set forth above and also discloses the electrode active material ([0065]) in the active material bulk ([0065]) has an orientation ([0065], cut in same direction), and an oriented direction of the electrode active material ([0065]) in the active material film based on a thickness direction of the active material film ([0065]) is controlled by a cutting direction ([0065], material is cut to thin film in same direction as extruding) in the cutting step ([0065]).

Regarding claim 17, Missling et al. discloses all of the claim limitations as set forth above and also discloses the active material contains natural or artificial graphite ([0019], [0021], [0061]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 14, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Missling et al. (US 2002/0136948) as applied to claim 1 above, and further in view of Makimura et al. (US 2015/0010821).
Regarding claims 13-14 and 38-39, Missling et al. discloses all of the claim limitations as set forth above and also discloses layering ([0065]) the current collector ([0065]) and active material film ([0065]) so as to be in contact with each other ([0065]), but does not explicitly disclose forming an adhesive layer including carbon black on at least one surface of the current collector and a metal film layer, interposed between the active material film and current collector.
Makimura et al. discloses in Figs 1-3, a method of making a battery electrode ([0027]) including coating a current collector with adhesive comprising carbon black and metal ([0027]), and applying an active material thereto ([0027]).  This configuration enhances the adhesion of active material layer to the current collector and enhances conductivity of the electrode ([0027]).
Missling et al. and Makimura et al. are analogous since both deal in the same field of endeavor, namely, battery electrode manufacturing methods.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the carbon and metal mixture as disclosed by Makumira et al. to a surface of the collector of Missling et al. to enhance adhesion of active material film to the current collector and conductivity of the electrode, thereby enhancing overall battery performance.

Claims 20 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Missling et al. (US 2002/0136948) as applied to claim 2 above, and further in view of Cairns et al. (US 2016/0248084).
Regarding claims 20 and 40, Missling et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the bulk production step includes press-molding the raw material including a particulate electrode active material and a carbon precursor to produce the molded body; and heat-treating the molded body to pyrolyze the carbon precursor into a carbon shell.
Cairns et al. discloses in Figs 1-10, a method of making an electrode material for a battery ([0034]) including utilizing a carbon precursor material ([0034]) on an active material particle ([0034]) and pyrolyzing ([0034]) the precursor carbon material to form a carbon shell material on the active material particle ([0034]).  This configuration enhances the conductivity of the electrode active material ([0034], [0004]).
Cairns et al. and Missling et al. are analogous since both deal in the same field of endeavor, namely, methods of making electrode materials for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the carbon precursor material and pyrolysis disclosed by Cairns et al. into the active material method of Missling et al. to enhance the conductivity of the electrode of Missling et al. thereby enhancing overall battery performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725